NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0335n.06
                             Filed: May 15, 2009

                                            No. 08-1179

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CHRISTOPHER L. PETERSON,                                   )
                                                           )
       Plaintiff-Appellant,                                )        ON APPEAL FROM THE
                                                           )        UNITED STATES DISTRICT
               v.                                          )        COURT FOR THE EASTERN
                                                           )        DISTRICT OF MICHIGAN
GENERAL MOTORS CORPORATION,                                )
                                                           )
       Defendant-Appellee.                                 )
                                                           )



BEFORE: KENNEDY, GIBBONS, and ROGERS, Circuit Judges.

       ROGERS, Circuit Judge. Plaintiff Christopher Peterson appeals the district court’s grant

of summary judgment in favor of defendant General Motors Corporation. Peterson brought this suit

alleging violations of ERISA, violations of the Family and Medical Leave Act, retaliation under

Michigan’s Elliott-Larsen Civil Rights Act, and discrimination under Michigan’s Persons with

Disabilities Civil Rights Act. After reviewing the record, the parties’ briefs, and the applicable law,

and hearing oral argument, this court determines that no jurisprudential purpose would be served by

a panel opinion and affirms the district court’s decision for the reasons stated in Judge Steeh’s

January 7, 2008, opinion and order.

       On appeal, Peterson raises a new argument challenging the district court’s finding that he was

not an eligible employee under the FMLA. Peterson claims that the district court erred in relying
No. 08-1179
Peterson v. General Motors Corp.


on GM’s calculations of the number of hours he worked in the twelve months prior to his last

disability leave period because GM improperly based its calculations on a standard eight-hour work

day. Because Peterson failed to raise this issue before the district court, his argument will not be

considered on appeal. See Moorer v. Baptist Memorial Health Care System, 398 F.3d 469, 487 (6th

Cir. 2005); Noble v. Chrysler Motors Corp., Jeep Div., 32 F.3d 997, 1002 (6th Cir.1994).

Furthermore, though it is unclear which dates GM used to calculate the relevant twelve-month

FMLA period, Peterson did not challenge this aspect of the calculation before the district court or

on appeal.

        The district court properly granted summary judgment in favor of GM. The judgment of the

district court is therefore affirmed.




                                               -2-